UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TETRA IMAGES, LLC,
                                                                   MEMORANDUM OPINION
                               Plaintiff,                          AND ORDER
                       -against-
                                                                   19-CV-05250 (PMH)
GRAHALL PARTNERS, LLC, et al.,
                               Defendants.


PHILIP M. HALPERN, United States District Judge:

          Plaintiff Tetra Images, LLC (“Plaintiff”) filed its initial Complaint on June 4, 2019 (Doc.

1), its First Amended Complaint on September 17, 2019 (Doc. 9), and—with Judge Román’s

leave—its Second Amended Complaint (“SAC”), the operative pleading in this action, on

September 19, 2019 (Doc. 16, “SAC”).1 Plaintiff brings one claim under the Copyright Act, 17

U.S.C. § 101 et seq., against Grahall Partners, LLC (“GP”), and Grahall Consulting Partners, LLC

(“GCP,” and collectively, “Defendants”) for unauthorized use of a photograph (“Work”). (See

generally SAC).

          Plaintiff served GCP’s authorized agent with a copy of the Summons and SAC on October

23, 2019 (Doc. 20) and almost six months later, on April 10, 2020, secured a Certificate of Default

as to GCP (Doc. 25). On July 21, 2020, in addition to filing a Notice of Voluntary Dismissal as to

GP only (Doc. 26), Plaintiff moved for a default judgment, damages, a permanent injunction, costs,

and attorneys’ fees against GCP by way of an order to show cause, in accordance with this Court’s

Individual Practices. (See Doc. 27 (Proposed Order to Show Cause); Doc. 28 (“Supporting Decl.”);

Doc. 29 (“Saunders Decl. 1”); Doc. 30 (“Dunne Decl. 1”); Doc. 31 (“Pl. Br.”); Doc. 33 (Proposed

Default Judgment)). The Court “So Ordered” the Notice of Voluntary Dismissal on July 22, 2020,


1
    This matter was reassigned to this Court on April 3, 2020. (See Apr. 3, 2020 Min. Entry).
thereby terminating GP as a party herein. (Doc. 34). The next day, July 23, 2020, the Court issued

an Order to Show Cause directing GCP to explain by August 14, 2020 “why an order should not

be issued . . . in support of Plaintiff’s application for the entry of a default judgment . . . .” (Doc.

35). Plaintiff served the Order to Show Cause and supporting papers on July 24, 2020. (Doc. 36).

        Approximately eight months later, on March 30, 2021, the Court directed Plaintiff to

supplement the documents supporting its motion for default judgment. (Doc. 37). Specifically, the

Court directed Plaintiff to amend “the Saunders Declaration and append to it—in admissible, non-

hearsay form—documentary evidence supporting the contention that the Work’s Fair Market

Value is . . . $2,500, as well as evidence, if any, supporting a scarcity factor,” and “the Dunne

Declaration to indicate whether and how individuals who worked on the case kept

contemporaneous time records . . . .” (Id. at 2). Plaintiff filed and served the supplemental

declarations on April 15, 2021. (Doc. 39, “Dunne Decl. 2;” Doc. 40 “Saunders Decl. 2;” Doc. 41;

Doc. 42). As of the date of this Memorandum Opinion and Order, GCP has neither appeared nor

responded to any filing in this action.

        For the reasons set forth below, Plaintiff’s motion is GRANTED in part.

                                          BACKGROUND

        Plaintiff alleges that it created the Work, reproduced below, in 2007:




                                                   2
(SAC ¶ 12). Plaintiff registered the Work with the United States Register of Copyrights under

Registration Number VA 2-082-974. (Id. ¶ 13; see also SAC Ex. 1). The registration was effective

as of November 29, 2017. (SAC Ex. 1). Despite the fact that Defendants never secured a license

to use the Work, Plaintiff identified Defendants’ unauthorized use of the Work on a website as

early as December 6, 2016. (SAC Ex. 3 at 2; see also SAC Ex. 2 (screenshots dated April 18,

2017)).

          On or about January 8, 2019, Plaintiff’s counsel sent a letter to GP notifying the company

of its infringing activity. (SAC Ex. 3 at 2-9).2 Counsel demanded certain information from GP to

calculate a demand for GP’s unauthorized use of the Work and advised that GP provide the letter

and its attachments “to [its] attorney and insurance carriers.” (Id. at 5). Counsel noted that, “[i]f

we do not receive a response from you or a representative by January 22, 2019, we will take further

steps to protect our client’s rights.” (Id.). Approximately one month after the ultimatum deadline,

on or about February 19, 2019, Plaintiff’s counsel again wrote to GP. (Id. at 10). Stating that they

had received no response to their January 8, 2019 letter, counsel advised further:

                 [A] review of the accused infringing webpage shows that the
                 infringement has been removed. However, this does not dispose of
                 our client’s claim. It is imperative that you respond to us. If we do
                 not hear back from you, we will be forced to take further steps to
                 protect our client’s rights including by filing a lawsuit against you.
                 We also repeat our demand that you tender this claim to your
                 insurance carrier.

(Id.). Plaintiff received no response and initiated the extant action. (SAC ¶ 23).

                                    STANDARD OF REVIEW

          “When a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the


2
 Plaintiff maintains that GCP “is a separate business entity within [GP] which specializes in providing
consultation services to other business entities to improve their commercial activity.” (SAC ¶ 4).

                                                   3
party’s default.” Fed. R. Civ. P. 55(a). Plaintiff’s counsel complied with Rule 55(a) and Local

Civil Rule 55.1, and the Clerk of Court accordingly issued a Certificate of Default against GCP.

(Doc. 25). Given GCP’s abandonment of its defense of this case and resulting default, the Court

accepts the well-pled factual allegations in the SAC as true and draws all reasonable inferences in

Plaintiff’s favor. See Vera v. Banco Bilbao Vizcaya Argentaria, S.A., 946 F.3d 120, 135 (2d Cir.

2019); see also Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009); Au Bon Pain Corp. v. Artect,

Inc., 653 F.2d 61, 65 (2d Cir. 1981). However, the “district court has discretion under Rule

55(b)(2) once a default is determined to require proof of necessary facts and need not agree that

the alleged facts constitute a valid cause of action.” Au Bon Pain Corp., 653 F.2d at 65. In a similar

fashion, the Court does not accept blindly the allegations concerning damages. See Greyhound

Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992) (citing Flaks v.

Koegel, 504 F.2d 702, 707 (2d Cir. 1974)). While an evidentiary hearing under Rule 55(b)(2) is

not required, a plaintiff must establish through affidavits or other evidence “a basis for the damages

specified in the default judgment.” Transatl. Marine Claims Agency, Inc. v. Ace Shipping Corp.,

109 F.3d 105, 111 (2d Cir. 1997) (internal quotation marks omitted).

                                            ANALYSIS

  I.   Infringement Liability

       Plaintiff’s only claim for relief is for violation of the Copyright Act. “In a copyright

infringement case, the plaintiff must show: (i) ownership of a valid copyright; and (ii) unauthorized

copying of the copyrighted work.” Sohm v. Scholastic Inc., 959 F.3d 39, 48 (2d Cir. 2020) (quoting

Jorgensen v. Epic/Sony Recs., 351 F.3d 46, 51 (2d Cir. 2003)). Plaintiff meets these elements here.

As to the first element, Plaintiff alleged that it registered the Work with the United States Register

of Copyrights and attached a copy of the Certificate of Registration to the SAC. (SAC ¶¶ 25-26;



                                                  4
SAC Ex. 1; see also Saunders Decl. 1 ¶ 7 (explaining that Plaintiff “owns all rights, title, and

interest, including the copyright, in and to the Work”); Saunders Decl. 2 ¶ (same)). As regards the

second element, Plaintiff alleged that it never granted GCP a license to use the Work but GCP used

the Work on its website to promote its business (See SAC ¶¶ 15-19, 21-22; SAC Ex. 2).

        On these facts and this evidence, Plaintiff stated adequately its claim against GCP for

copyright infringement under the Copyright Act.

 II.    Infringement Damages

        Under the Copyright Act, “an infringer is liable for either” actual damages and profits or

statutory damages. 17 U.S.C. §§ 504(a)(1)-(2). The first category consists of “the actual damages

suffered . . . as a result of the infringement, and any profits of the infringer that are attributable to

the infringement and are not taken into account in computing the actual damages.” 17 U.S.C. §

504(b). The second category, statutory damages, exists in two forms. In its general form, a plaintiff

may recover “with respect to any one work . . . a sum of not less than $750 or more than $30,000

as the court considers just.” 17 U.S.C. § 504(c)(1). In its second form, if “infringement was

committed willfully, the court in its discretion may increase the award of statutory damages to a

sum of not more than $150,000.” 17 U.S.C. § 504(c)(2). Here, Plaintiff seeks an award of statutory

damages because, without GCP’s participation in the action, Plaintiff cannot establish the profits

generated by GCP’s infringing conduct. (Pl. Br. at 9).

        “Statutory damages need not be directly correlated to actual damages, but they ought to

bear some relation to actual damages suffered.” Mantel v. Smash.com Inc., No. 19-CV-06113,

2019 WL 5257571, at *3 (W.D.N.Y. Oct. 17, 2019) (internal quotation marks omitted). As such,

“it is common for courts to tether their assessments of statutory damages to the . . . loss of the fair

market value of the license fees . . . .” McGlynn v. Cube New York Inc., No. 20-CV-04546, 2021



                                                   5
WL 1338955, at *3 (S.D.N.Y. Apr. 9, 2021) (internal quotation marks omitted); see also Cuffaro

v. Fashionisto LLC, No. 19-CV-07265, 2020 WL 5077449, at *3 (S.D.N.Y. July 9, 2020) (“A

plaintiff seeking actual damages . . . must show . . . a fair market value, not merely what the

copyright owner would have charged.” (internal quotation marks omitted)), adopted by 2020 WL

5076826 (S.D.N.Y. Aug. 27, 2020). Plaintiff insists that the fair market value for licensing the

Work annually to GCP is $2,500. (See Saunders Decl. 1 ¶ 15; Saunders Decl. 2 ¶ 9; Pl. Br. at 8).

Although this opinion is, on its own, insufficient, Ward v. Compound Ent. LLC, No. 18-CV-07268,

2020 WL 6136293, at *6 (S.D.N.Y. Apr. 27, 2020), adopted by 2020 WL 4496763 (S.D.N.Y. Aug.

3, 2020), Plaintiff provides evidence of a similar photograph licensed exclusively to Shutterstock,

Inc. for $4,000 per year. (Saunders Ex. 4; see also Saunders Decl. 1 ¶ 15; Saunders Decl. 2 ¶ 9).

Based on this information, it is reasonable to believe that the fair market value for GCP’s licensing

of the Work would be $2,500 per year. See Ozuzu v. Function(x), Inc., No. 18-CV-06799, 2020

WL 4926247, at *1 (S.D.N.Y. Aug. 21, 2020).3

        “[A] statutory damages award should significantly exceed the amount of unpaid license

fees, so as to put infringers on notice that it costs less to obey the copyright laws than to violate

them.” Broad. Music, Inc. v. Prana Hosp., Inc., 158 F. Supp. 3d 184, 198 (S.D.N.Y. 2016) (internal

quotation marks omitted). In this scenario, “[c]opyright infringement is deemed willful by virtue

of a defendant’s default.” Cube New York Inc., 2021 WL 1338955, at *3 (internal quotation marks



3
  Plaintiff argues that the fair market value of this photograph is subject to “a scarcity multiplier of five to
the licensing fee of $2,500.00 . . . .” (Pl. Br. at 9). The Court disagrees. The case Plaintiff relies upon for
this proposition, Leonard v. Stemtech Int’l Inc., 834 F.3d 376 (3d Cir. 2016), is distinguishable. In Leonard,
the plaintiff—a photographer of stem cells using electron microscopes in the 1990s—provided expert
testimony at trial that license fees by themselves were insufficient to capture the fair market value because
they “did not account for scarcity—the rarity of stem cell images—or exclusivity—that is, how [the
infringer’s] extensive use would be akin to an exclusive license . . . .” Id. at 392. The image here is
drastically different from the images at issue in Leonard and Plaintiff has not provided any expert testimony
on these issues. The request for a scarcity multiplier is, consequently, denied.

                                                       6
omitted). Accordingly, the Court has discretion to award statutory damages in this case up to and

including $150,000. 17 U.S.C. § 504(c)(2). In determining this number, the Court must consider:

               (1) the infringer’s state of mind; (2) the expenses saved, and profits
               earned, by the infringer; (3) the revenue lost by the copyright holder;
               (4) the deterrent effect on the infringer and third parties; (5) the
               infringer’s cooperation in providing evidence concerning the value
               of the infringing material; and (6) the conduct and attitude of the
               parties.

Bryant v. Media Right Prods., Inc., 603 F.3d 135, 144 (2d Cir. 2010). “Because [GCP] has not

appeared in this action, the Court has no way to evaluate several of these factors.” See Adlife Mktg.

& Commc’ns Co. v. Sander Bros. of New York, Inc., No. 19-CV-00886, 2021 WL 1558400, at *4

(W.D.N.Y. Apr. 21, 2021). The Court accordingly “draw[s] every reasonable inference on these

points against” GCP. See Ward v. Innosub USA, No. 19-CV-11100, 2021 WL 1516055, at *4

(S.D.N.Y. Mar. 15, 2021) (internal quotation marks omitted). “In determining by how much a

statutory award should exceed a plaintiff’s regular licensing fee, courts in this circuit typically

apply a multiplier between three and five.” Korzeniewski v. Sapa Pho Vietnamese Rest. Inc., No.

17-CV-05721, 2019 WL 312149, at *8 (E.D.N.Y. Jan. 3, 2019), adopted by 2019 WL 291145

(E.D.N.Y. Jan. 23, 2019).

       On balance, considering GCP’s willful infringement alongside its refusal to respond to

Plaintiff’s correspondence or participate in this action in any way—and the need to deter future

infringement—the Court concludes that a multiplier of five times the fair market value is

appropriate here. See Barcroft Media, Ltd. v. Fashion In Me Inc., No. 16-CV-07574, 2018 WL

4565889, at *4 (S.D.N.Y. June 5, 2018), adopted by 2018 WL 4568727 (S.D.N.Y. July 25, 2018).

As such, the Court concludes that the statutory damages due to Plaintiff are five times the fair

market value: $12,500.




                                                 7
III.    Attorneys’ Fees and Costs

        The Copyright Act states that the Court “in its discretion may allow the recovery of full

costs,” which includes reasonable attorneys’ fees. 17 U.S.C. § 505. Here, Plaintiff seeks: (1) 8.20

hours of attorney time at a rate of $475.00 per hour for Joel Rothman, the firm’s managing partner,

$450 per hour for Joseph Dunne, a partner in the firm’s New York City office, and $200 per hour

for Emily Dabney, a summer associate entering her final year of law school; (2) 3.6 hours of

paralegal and/or legal assistant4 time at rates between $175 and $200 per hour; (3) a $400 filing

fee; (4) a cost of $55.97 for costs related to “shipment of documents;” and (5) a cost of $208 for

service of process fees. (Dunne Ex. A; Dunne Decl. 1 ¶¶ 2-7; Dunne Decl. 2 ¶¶ 3-8). In order to

decide whether to award attorneys’ fees under the Copyright Act, “district courts may consider

such factors as (1) the frivolousness of the non-prevailing party’s claims or defenses; (2) the party’s

motivation; (3) whether the claims or defenses were objectively unreasonable; and (4)

compensation and deterrence.” Bryant, 603 F.3d at 144. On consideration of these issues, “[t]he

Court determines that it is appropriate here to award attorney’s fees and costs to compensate

Plaintiff for the amounts it incurred in obtaining judgment by default.” See Johnson v. Classic

Material NY, LLC, No. 19-CV-10529, 2021 WL 1164089, at *5 (S.D.N.Y. Mar. 25, 2021).

        The starting point in determining attorneys’ fee awards is calculation of the “lodestar” by

multiplying a reasonable hourly rate by the number of hours reasonably expended on the litigation

because the lodestar method creates a presumptively reasonable fee. See Arbor Hill Concerned

Citizens Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182, 188-90 (2d Cir. 2008); Craine v.


4
  The Court notes a discrepancy between the declaration in support of attorneys’ fees and the invoice
provided to the Court. In the declaration, counsel states: “[m]y Legal Assistant, Lia DiNuzzo, has a billing
rate of $175.00 per hour . . . .” (Dunne Decl. 1 ¶ 7; see also Dunn Decl. 2 ¶ 8). The bill, however, does not
list Ms. DiNuzzo but instead identifies a paralegal, Natalia Linares—not mentioned in the supporting
declaration—with a rate of $175.00 per hour. (Dunn Ex. A). Notwithstanding this issue, the Court believes
the rate is reasonable.

                                                     8
Beyond the W, LLC, No. 19-CV-02259, 2021 WL 930255, at *3 (E.D.N.Y. Mar. 11, 2021). The

hourly rates used in determining a fee award should be “what a reasonable, paying client would be

willing to pay . . . .” Arbor Hill, 522 F.3d at 184. Reference to market rates “prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience, and

reputation” can assist the court in determining the reasonable hourly rate to be applied. Gierlinger

v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998); see also Latin Am. Music Co., Inc. v. Spanish Broad.

Sys., Inc., No. 13-CV-01526, 2020 WL 2848232, at *7 (S.D.N.Y. June 1, 2020) (noting that courts

in copyright cases consider reasonable rates of $400 to $750 an hour for partners, $200 to $450 for

associates, and $150 to $200 for paralegals); cf. Schwartz v. United States Drug Enf’t Admin., No.

13-CV-05004, 2019 WL 1299192, at *9 (E.D.N.Y. Mar. 1, 2019), adopted by 2019 WL 1299660

(E.D.N.Y. Mar. 21, 2019).

       As for the amount of attorney time spent reasonably in prosecuting a case, “the court looks

to its own familiarity with the case and . . . its experience generally as well as to the evidentiary

submission and arguments of the parties.” Clarke v. Frank, 960 F.2d 1146, 1153 (2d Cir. 1992)

(internal quotation marks omitted). To establish entitlement to fees, a plaintiff must submit

documentation including “contemporaneous time records indicating, for each attorney, the date,

the hours expended, and the nature of the work done.” Marion S. Mishkin L. Off. v. Lopalo, 767

F.3d 144, 148 (2d Cir. 2014) (quoting New York State Ass’n for Retarded Child., Inc. v. Carey,

711 F.2d 1136, 1154 (2d Cir. 1983)).

       A review of the attorney declaration and billing records submitted by Plaintiff, in light of

the Court’s familiarity with this case, leads the Court to conclude that the rates charged are

reasonable for work of this sort in the Southern District of New York, that the number of hours




                                                 9
expended is reasonable, and that the bottom line is reasonable. The Court thus finds that all relevant

factors support an award of attorneys’ fees in the requested amount of $3,472.50.

        Turning to the question of costs, Plaintiff seeks reimbursement of a $400 filing fee, $55.97

connected to “shipment of documents,” and $208 for service of process fees. (Dunne Ex. A).

Although Plaintiff would be entitled to recover such costs, it has not provided any documentation

to support the request aside from line item charges on its firm’s bill. (Id.). In this case, “[w]hile the

Court takes judicial notice of the filing fee in this district, the Court cannot simply accept at face

value the ledger that [Plaintiff’s] counsel has created without any additional evidence of the costs

listed therein.” Martinez v. Alimentos Saludables Corp., No. 16-CV-01997, 2017 WL 5033650, at

*29 (E.D.N.Y. Sept. 22, 2017); see also Greifman v. Grossman & Karaszewski, PLLC, No. 19-

CV-04625, 2021 WL 1226420, at *4 (S.D.N.Y. Mar. 31, 2021); Strike 3 Holdings, LLC v. Doe,

No. 18-CV-05305, 2020 WL 6875260, at *5 (E.D.N.Y. Nov. 12, 2020) (“In the absence of

invoices, receipts or other documentary proof of the costs sought, however, courts will decline to

award costs.”), adopted by 2021 WL 21532 (E.D.N.Y. Jan. 4, 2021); Martegani v. Cirrus Design

Corp., 687 F. Supp. 2d 373, 379 (S.D.N.Y. 2010) (“Where an attorney fails to provide suitable

documentation to substantiate the costs incurred, a court may decline to award any costs.”).

        The Court accordingly awards costs in the amount of $400, only.

IV.     Permanent Injunction

        Apart from damages, Plaintiff also seeks a permanent injunction preventing GCP from

infringing Plaintiff’s copyrighted materials. (Pl. Br. at 12-13). The Copyright Act allows the Court

to “grant . . . final injunctions on such terms as it may deem reasonable to prevent or restrain

infringement of a copyright.” 17 U.S.C. § 502(a). In order to secure this relief, Plaintiff must

demonstrate:



                                                   10
               (1) that it has suffered an irreparable injury; (2) that remedies
               available at law, such as monetary damages, are inadequate to
               compensate for that injury; (3) that, considering the balance of
               hardships between the plaintiff and defendant, a remedy in equity is
               warranted; and (4) that the public interest would not be disserved by
               a permanent injunction.

Salinger v. Colting, 607 F.3d 68, 77 (2d Cir. 2010) (quoting eBay Inc. v. MercExchange, LLC, 547

U.S. 388, 391 (2006)). Deciding whether to grant a permanent injunction is a matter of discretion

for the Court. See Am. Infertility of New York, P.C. v. Deep Blue Health New Zealand Ltd., No.

17-CV-05666, 2019 WL 10786023, at *11 (S.D.N.Y. Dec. 30, 2019), adopted by 2020 WL

4218261 (S.D.N.Y. July 23, 2020). Such relief is usually granted only “where liability has been

established and there is a threat of continuing infringement.” John Wiley & Sons, Inc. v. Book Dog

Books, LLC, 327 F. Supp. 3d 606, 637 (S.D.N.Y. 2018) (internal quotation marks omitted).

       Here, even if Plaintiff established the latter two factors (i.e., the balance of hardships and

public disservice), it has not met the first two—it has established neither the existence of an

irreparable injury nor that money damages are inadequate to compensate the injuries sustained by

Plaintiff’s conduct. Strengthening further this conclusion, the fact that GCP has removed the Work

from its website (SAC Ex. 3 at 10) leads the Court the conclude that there is little, if any, threat of

continuing infringement. The request for a permanent injunction is, therefore, denied.

 V.    Pre- and Post-Judgment Interest

       Finally, Plaintiff seeks both pre- and post-judgment interest. Insofar as the request for

prejudgment interest, the application is denied. First, “[t]he Copyright Act neither allows nor

prohibits an award of pre-judgment interest, and the issue of the permissibility of pre-judgment

interest is unresolved in this Circuit.” Capitol Recs., Inc. v. MP3tunes, LLC, No. 07-CV-09931,

2015 WL 13684546, at *4 (S.D.N.Y. Apr. 3, 2015). As the authority to grant prejudgment interest

is not clear—and Plaintiff did not address the issue in its brief—the Court is not inclined to grant

                                                  11
that relief. Second, even if the Court were inclined to consider the request, Plaintiff would not

qualify for pre-judgment interest under either of the two methodologies applied by courts in the

Second Circuit. Under one regime, applications for “pre-judgment interest should be reserved for

‘exceptional’ circumstances.” Id. at *4. Nothing about the present fact pattern is exceptional.

Under the other, courts rely on prejudgment interest as a tool “to help deter willful copyright

infringement.” Id. The statutory damages assessed already—five times an annual license—is

sufficient to deter further infringement. The request for prejudgment interest is, therefore, denied.

         The application for post-judgment interest, however, is granted. Post-judgment interest

shall be calculated from the date of entry of Judgment by the Clerk of the Court in accordance with

28 U.S.C. § 1961.

                                         CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for a default judgment is GRANTED IN

PART. Specifically, the motion is granted to the extent Plaintiff is awarded: (1) statutory damages

in the amount of $12,500; (2) reasonable attorneys’ fees in the amount of $3,472.50; (3) costs in

the amount of $400.00; and (4) post-judgment interest as calculated under 28 U.S.C. § 1961.

Plaintiff’s requests for pre-judgment interest and a permanent injunction are, however, denied.

         The Clerk of the Court is respectfully directed to enter Judgment in favor of Plaintiff in

accordance with the terms of this Memorandum Opinion and Order and close this case.


                                                  SO ORDERED:

Dated:     White Plains, New York
           July 6, 2021

                                                 PHILIP
                                                    LIP M.
                                                         M HALPERN
                                                 United States District Judge




                                                 12
